UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1951



HELEN ANKIAMBOM TITANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



                              No. 06-1677



HELEN ANKIAMBOM TITANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petitions for Review of Orders of the Board of Immigration
Appeals. (A95-906-105)


Submitted:   March 28, 2007                 Decided:   April 19, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATION,
P.C., Washington, D.C., for Petitioner. Rod J. Rosenstein, United
States Attorney, Paul E. Budlow, Assistant United States Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In   these     consolidated    petitions    for   review,    Helen

Ankiambom Titang, a native and citizen of Cameroon, requests review

of an order of the Board of Immigration Appeals (“Board”) affirming

the   immigration      judge’s   denial   of   her   requests   for    asylum,

withholding of removal, and protection under the Convention Against

Torture, and a separate order denying her motion to reopen.

           In    No.     05-1951,    Titang     challenges      the    Board’s

determination that she failed to prove her identity, and therefore

failed to establish her eligibility for asylum. To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence [s]he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”    INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that the

evidence does not compel a contrary result.

           Since Titang cannot sustain her burden on the asylum

claim, she cannot establish her entitlement to withholding of

removal.   “Because the burden of proof for withholding of removal

is higher than for asylum--even though the facts that must be

proved are the same--an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”      Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).   As substantial evidence supports the ruling that Titang is


                                    - 3 -
ineligible     for   asylum,   she     likewise    fails    to    qualify   for

withholding of removal.

           We also find that substantial evidence supports the

finding that Titang fails to meet the standard for relief under the

Convention Against Torture.          To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).             We find that Titang failed to

make the requisite showing below.

             Finally, in No. 06-1677, Titang challenges the Board’s

denial of her motion to reopen.         We review the denial of a motion

to reopen for abuse of discretion.           INS v. Doherty, 502 U.S. 314,

323-24 (1992); Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.

2006), cert. denied, 127 S. Ct. 1147 (2007).          Denial of a motion to

reopen must be reviewed with extreme deference, since immigration

statutes     do   not   contemplate     reopening     and   the     applicable

regulations disfavor such motions.           M.A. v. INS, 899 F.2d 304, 308

(4th Cir. 1990) (en banc).      We will reverse the Board’s denial of

such a motion only if the denial is “arbitrary, capricious, or

contrary to law.”       Barry, 445 F.3d at 745.      We find the Board did

not abuse its discretion in denying the motion to reopen.

           Accordingly, we deny Titang’s petitions for review.              We

dispense with oral argument because the facts and legal contentions




                                     - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITIONS DENIED




                              - 5 -